Title: To James Madison from Frances Wright, 28 June 1820
From: Wright, Frances
To: Madison, James


                
                    Sir
                    Whitburn Sunderland June 28th. 1820
                
                The Tragedy of Altorf, a copy of which I presume to request your acceptance, was favourably received, some time since, in the Theatres of New York and Philadelphia. The kindness which, as a young and unknown Author, I then experienced, has added sentiments of heartfelt gratitude and affection to that admiration which I had previously conceived for the people of America, from the consideration of their history, their excellent laws and liberal constitution.
                I must apologize Sir, for thus intruding my sentiments upon one with whose name and reputation I am alone Acquainted. But on these Sir, it is—upon your name which is connected with that of your country, and your reputation which has spread beyond it, that I rest my excuse.
                It was the many engagements incident to my sudden return from America to England, at the call of friendship, that prevented me from presenting to Mr Madison at an earlier period a little work which had been so fortunate as to receive the approbation of some of his countrymen. I am Sir, with the highest respect, your most obedient servant
                
                    Frances Wright
                
            